      Case 1:21-cv-00010-JRH-BKE Document 15 Filed 02/26/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION

                                                    *
SHARON CHANDLER,
                                                    *


                                                    *
       Plaintiff,
                                                    *


                                                    *
                V.
                                                     ★



JACLYN MICHELLE GAY and GEICO                       *                    CV 121-010
GENERAL INSURANCE COMPANY,                          *

       Defendants.                                  *
                                                    *

                                                    •k


                                                     ■k




                                              ORDER




       Before the Court            is   Plaintiff's motion to remand for lack of


subject    matter          jurisdiction.            (Doc.        11. )      Defendants      have    not

responded to Plaintiff's motion.

       Defendant Geico General Insurance Company ("Geico Insurance")

removed    this      action        on   January           14,   2021     pursuant     to   28   U.S.C.

§ 1332(a) , diversity jurisdiction.^                            (See Notice of Removal,            Doc.

1,   at 2. )     The Notice of Removal alleges the parties are diverse

because    Plaintiff          is    a   citizen       of Georgia,           Defendant      Gay     is    a

citizen    of    South       Carolina,        and     Defendant          Geico   Insurance       ""is    a

foreign insurance company organized under the laws of the state of




1 Federal courts may exercise diversity jurisdiction over all civil
actions where the amount in controversy exceeds $75,000, exclusive
of   interest        and    costs,      and    the         action      is   between    citizens         of
different      states.        28 U.S.C.       §   1332(a) (1) .
    Case 1:21-cv-00010-JRH-BKE Document 15 Filed 02/26/21 Page 2 of 2




Maryland,    with      its   principal      place      of    business     located    in

Fredericksburg, Virginia."           (Id.)

     However,       Plaintiff      argues        removal    is    improper      because

complete diversity does not exist and her Complaint alleges, in

error,   that    she   is    a   citizen    of    Georgia.        (Doc.   11,   at   2.)

Plaintiff has put forth evidence that she is instead a citizen of

South Carolina and was at the time of removal.                     (See Doc. 11-3.)

Defendants have not disputed otherwise.                    Because Defendants have

failed to respond to Plaintiff's motion, the Court grants it as

unopposed.      See L.R. 7.5, S.D. Ga.

     Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff's

motion to remand (Doc. 11) is GRANTED.                  The Clerk is DIRECTED to

REMAND this case to the Superior Court of Columbia County, Georgia.

The Clerk is further DIRECTED to TERMINATE all remaining pending

motions, if any, and CLOSE this case.

     ORDER ENTERED at Augusta, Georgia, this(^^^^^ay of February,
2021.




                                       J.                               JI^GE
                                       UNITEqTs^TATES DISTRICT COURT
                                                 :RN   DISTRICT   OF GEORGIA
